Case 2:18-cv-00565-RBL Document 60-1 Filed 06/22/20 Page 1 of 4




  EXHIBIT A
                     Case 2:18-cv-00565-RBL Document 60-1 Filed 06/22/20 Page 2 of 4


Menaldo, Nicola C. (SEA)

From:                  Menaldo, Nicola C. (SEA)
Sent:                  Monday, May 11, 2020 4:43 PM
To:                    'Todd Logan'
Cc:                    'Rafey Balabanian'; 'Brandt Silver-Korn'; 'Cecily Shiel'; 'Austin Prather'; O'Sullivan, Kathleen M. (SEA);
                       Martin, David (SEA)
Subject:               RE: Fife v. Scientific Games - Deposition Notice
Attachments:           Fife Depo Notice.pdf


Hi Todd,

We understand from your email from earlier today that you will be providing responses to this and other
correspondence tomorrow afternoon or Wednesday morning. Thank you for that update. In the meantime, I am
attaching here a placeholder notice of deposition that we can supplement, if needed, once we iron out details.

Thanks,
Nicola

Nicola Menaldo | Perkins Coie LLP
D. +1.206.359.3787




From: Menaldo, Nicola C. (SEA)
Sent: Thursday, May 07, 2020 5:31 PM
To: 'Todd Logan' <tlogan@edelson.com>
Cc: Rafey Balabanian <rbalabanian@edelson.com>; Brandt Silver‐Korn <bsilverkorn@edelson.com>; Cecily Shiel
<cshiel@tousley.com>; Austin Prather <aprather@edelson.com>; O'Sullivan, Kathleen M. (SEA)
<KOSullivan@perkinscoie.com>; Martin, David (SEA) <DMartin@perkinscoie.com>
Subject: Fife v. Scientific Games ‐ Deposition Notice

Todd,

Scientific Games intends to notice the deposition of Plaintiff Sheryl Fife. We would like to work with you in
terms of a date on which you and your client are available. To be clear what I mean by “available,” we are not
contemplating an in-person deposition, but one conducted remotely. For now, we simply intend to indicate a
placeholder date of May 22. In light of current public health circumstances and Washington’s stay-at-home
order, will you agree to a remote deposition pursuant to Federal Rule of Civil Procedure 30(b)(4)?

Kindly provide your response no later than Monday, May 11 so that we can issue the notice without delay.

Thanks,
Nicola

Nicola Menaldo | Perkins Coie LLP
D. +1.206.359.3787




                                                                 1
              Case 2:18-cv-00565-RBL Document 60-1 Filed 06/22/20 Page 3 of 4




 1                                                     THE HONORABLE RONALD B. LEIGHTON
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8

 9   SHERYL FIFE, individually and on behalf           No. 2:18-CV-0565-RBL
     of all others similarly situated,
10                                                     DEFENDANT SCIENTIFIC GAMES’
                            Plaintiff,                 NOTICE OF DEPOSITION OF
11                                                     PLAINTIFF SHERYL FIFE
            v.
12
     SCIENTIFIC GAMES CORP.,
13
                            Defendant.
14

15
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
16
            PLEASE TAKE NOTICE THAT, pursuant to Fed. R. Civ. P. 30, counsel for Defendant
17
     Scientific Games Corporation will take the oral and videotaped deposition of Plaintiff Sheryl
18
     Fife on May 22, 2020, commencing at 9:30 a.m., in Seattle, Washington. The deposition will
19
     continue until complete, and shall be recorded by videographic and stenographic means.
20
     Counsel of record is invited to attend and examine.
21
            Because of the COVID-19 pandemic, Scientific Games has requested that Plaintiff
22
     stipulate to a deposition taken by remote means using remote deposition technology. See Fed. R.
23
     Civ. P. 30(b)(4). Scientific Games will amend this notice of deposition, if needed, after
24
     receiving Plaintiff’s response to that request.
25

26

      SCIENTIFIC GAMES’ NOTICE OF                                              Perkins Coie LLP
      DEPOSITION TO PLAINTIFF SHERYL                                     1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      FIFE (NO. 2:18-CV-00565-RBL) – 1                                       Phone: 206.359.8000
                                                                               Fax: 206.359.9000
           Case 2:18-cv-00565-RBL Document 60-1 Filed 06/22/20 Page 4 of 4




 1
     DATED: May 11, 2020                  s/ Kathleen M. O’Sullivan
 2                                        Kathleen M. O’Sullivan, WSBA No. 27850
 3                                        Nicola C. Menaldo, WSBA No. 44459
                                          David T. Martin, WSBA No. 50160
 4
                                          Perkins Coie LLP
 5                                        1201 Third Avenue, Suite 4900
                                          Seattle, WA 98101-3099
 6                                        Telephone: 206.359.8000
                                          Facsimile: 206.359.9000
 7                                        Email: KOSullivan@perkinscoie.com
                                                   NMenaldo@perkinscoie.com
 8                                                 DMartin@perkinscoie.com

 9                                        Attorneys for Defendant

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     SCIENTIFIC GAMES’ NOTICE OF                                    Perkins Coie LLP
     DEPOSITION TO PLAINTIFF SHERYL                        1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
     FIFE (NO. 2:18-CV-00565-RBL) – 2                          Phone: 206.359.8000
                                                                 Fax: 206.359.9000
